       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 1 of 24



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 18-120-BLG-SPW-TJC

                    Plaintiff,
                                                FINDINGS AND
vs.                                             RECOMMENDATION OF
                                                U.S. MAGISTRATE JUDGE
VICTOR ELVIN LOPEZ,

                    Defendant.

      Defendant Victor Elvin Lopez (“Lopez”) is charged with conspiracy to

possess with intent to distribute methamphetamine, and possession with intent to

distribute methamphetamine. (Doc. 1.) He has filed two Motions to Suppress

Evidence under the Fourth Amendment. (Docs. 18, 33.) U.S. District Judge Susan

P. Watters referred the motions to the undersigned, pursuant to 28 U.S.C. §

636(b)(1)(B) and Rule 59(a), Fed. R. Crim. P., to conduct a hearing and issue

appropriate findings and recommendations. (Doc. 22, 35.)

      Lopez was the driver of a vehicle that was stopped and searched by law

enforcement on two separate occasions – on January 12, 2018 in Carbon County,

Montana, and on June 9, 2018 in Powell, Wyoming. He asserts that all evidence

obtained from the searches should be suppressed. Lopez contends the search of his

vehicle in Montana was unlawful because: (1) his detention from a traffic stop was


                                         1
        Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 2 of 24



impermissibly prolonged to enable a dog sniff of his vehicle; (2) law enforcement

did not have probable cause to search the vehicle without a warrant; and (3) law

enforcement did not have probable cause to search the safe in the trunk of the

vehicle without a warrant. Likewise, Lopez asserts the search of his vehicle in

Wyoming was unlawful because: (1) his arrest for DUI was not supported by

probable cause; (2) there was no probable cause to search his vehicle; and (3) the

search was not a valid search incident to arrest.

      The Court held an evidentiary hearing on November 14, 2019, and the

parties presented evidence on the motions. The parties filed supplemental briefing

on November 22, 2019. Having considered the parties’ arguments and

submissions, the Court RECOMMENDS that both of Lopez’s Motions to

Suppress (Docs. 18, 33) be DENIED.

I.    BACKGROUND

      The Court heard testimony from Carbon County Sheriff Deputy Chad Glick

and Powell City Police Officer Chad Miner. The following facts are taken from

the hearing testimony and the parties’ briefs. 1

///



1
 At the hearing, the Court admitted Government’s Exhibit 1, which is a dashboard
video of the January 12, 2018 traffic stop, and Government’s Exhibit 2, which is a
body camera video of the June 8, 2019 traffic stop. (Tr. 9-10, 28.) The Exhibits
are filed under Docs. 30 and 40, respectively, in the Court docket.
                                          2
        Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 3 of 24



       A. Carbon County, Montana Search

       On January 12, 2018, at approximately midnight, Deputy Glick observed

Lopez’s vehicle as it traveled south on Highway 310 in Carbon County, Montana.

Carbon County Deputy Gordon Sirrine was also in the patrol car with Deputy

Glick. Deputy Glick testified that when he initially saw Lopez’s vehicle, it

appeared to be speeding. Therefore, he decided to follow the vehicle and observed

it travelling at varying rates of speed and weaving. The vehicle drove on the fog

line and then toward the centerline several times. As a result, Deputy Glick

initiated a traffic stop.

       As Deputy Glick walked up to the vehicle, he saw an open 12 pack of Busch

brand beer on the rear driver’s side floor board, and what appeared to be an empty

beer can on the rear passenger floor board. Lopez told Deputy Glick he had been

staying in Billings the prior couple of days and was on his way home to Powell,

Wyoming. Deputy Glick did not see any luggage or overnight bag that would

indicate a trip away from home.

       Deputy Glick observed that Lopez’s eyes were very bloodshot and glassy,

although his speech was fairly clear. Deputy Glick did not detect the smell of

alcohol. But Lopez’s pupils did not react to light as Deputy Glick passed the beam

of his flashlight over Lopez’s face several times; his pupils remained constricted




                                         3
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 4 of 24



and did not dilate. At that point, Deputy Glick believed Lopez was under the

influence of alcohol and/or drugs.

      Deputy Glick also noticed numerous air fresheners in the air vents of the

vehicle, and Deputy Sirrine observed a substantial “wad” of cash on the front

passenger seat, which he estimated as a few thousand dollars. When Deputy Glick

returned to his patrol car to initiate a check on Lopez’s driver’s license and vehicle,

he recalled he had received information from Wyoming law enforcement a few

months prior that Lopez was suspected of trafficking controlled substances.

      After completing the records check, Deputy Glick asked Lopez if he had

consumed any alcohol. Lopez confirmed he had been drinking, but could not

recall how much. Deputy Glick asked Lopez to step out of the car to perform field

sobriety tests. As he did so, Deputy Glick noticed that Lopez was chewing

tobacco, and asked him to spit it out. Deputy Glick testified that substances such

as chewing tobacco, gum or food may distort the alcohol reading on a portable

breathalyzer test (PBT). Therefore, a standard 20-minute deprivation period is

required from the time the suspect’s mouth is cleared until the PBT is

administered.

      Deputy Glick then took Lopez through standard field sobriety tests; Lopez

failed the tests. He also requested Lopez take a PBT, and Lopez agreed. Deputy

Glick explained to Lopez that they had to wait 20 minutes to conduct the PBT

                                          4
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 5 of 24



because Lopez had been chewing tobacco. Deputy Glick had Lopez sit in the

patrol car while they waited for the deprivation period to expire. During this time,

Deputy Glick called for an additional officer to respond to the scene to secure

Lopez’s vehicle. Deputy Glick also requested the assistance of Stillwater County

Deputy Cactus Anderson to deploy his drug detection K-9 on the vehicle.

      Approximately 20 minutes and 30 seconds after Lopez had spit out his

chewing tobacco, Deputy Glick administered the PBT. Lopez provided a breath

sample of .000% BAC. Based on the negative PBT result, the fact Lopez had

nevertheless failed the field sobriety tests, and his constricted, fixed pupils, Deputy

Glick placed Lopez under arrest for driving while under the influence of drugs.

Deputy Glick advised Lopez he would be taken to Red Lodge, Montana for a blood

draw. Lopez was detained in the back of the patrol car while the deputies waited

for another officer to arrive to secure Lopez’s car.

      Approximately 23 minutes later, Deputy Ben Mahoney arrived at the scene.

Deputy Glick then left with Lopez to take him to Red Lodge. After they left,

Deputy Anderson and his K-9 arrived at the scene and conducted a sniff of the

vehicle. The K-9 alerted on the front passenger door next to the front quarter

panel. Deputy Mahoney also noted that he observed a syringe cap on the floor

board of Lopez’s vehicle, which he knew to be consistent with IV drug use.

Lopez’s vehicle was then secured in anticipation of a search warrant.

                                           5
        Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 6 of 24



      Deputy Glick applied for a state search warrant to search the vehicle. Justice

of the Peace L. Kevin Nichols signed the warrant, which authorized the search of

“any items used to store, transport, conceal, weigh or ingest controlled substances.”

The warrant was executed and a gray Sentry safe was located in the trunk.

Methamphetamine, plastic baggies with methamphetamine residue, and heroin

were found inside the safe.

      B. Powell, Wyoming Search

      Six months later, on June 8, 2018, Deputy Glick contacted Officer Miner of

the Powell, Wyoming Police Department. Deputy Glick informed Officer Miner

that Lopez had an active warrant for his arrest in Carbon County, Montana.

Officer Miner was aware that Deputy Glick had arrested Lopez for possession of

methamphetamine in Montana. Officer Miner testified that he was familiar with

Lopez and had also arrested him on one prior occasion for a misdemeanor

involving methamphetamine. Additionally, Officer Miner had received

information from Wyoming’s state drug task force that Lopez was involvement in

the sales of narcotics.

      The next day, on June 9, 2018, Officer Miner was on an unrelated call at a

motel across the street from Lopez’s residence. He saw Lopez’s car leave and

decided to follow him. As he did so, Officer Miner asked dispatch to confirm the




                                         6
        Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 7 of 24



warrant. Lopez pulled into a gas station, and Officer Miner activated his overhead

lights and stopped him.

      When Officer Miner made contact with Lopez, he noticed an open Busch

Light beer can in the center console. He asked Lopez if he had been drinking, and

Lopez said yes, that he had two drinks. Officer Minor informed Lopez that there

was a warrant for his arrest, and Lopez responded “yep.” Officer Miner observed

that Lopez appeared nervous, would not maintain eye contact, his speech was fast,

and he was continually blinking his eyes. At Officer Minor’s request, Lopez then

moved his vehicle to a parking space away from the fuel island. Lopez got out of

his car and approached Officer Miner. At that time, Officer Bradley arrived in a

separate patrol car.

      Officer Miner had Lopez perform field sobriety tests, which he failed.

Officer Miner then administered a PBT, and Lopez provided a breath sample that

showed .000% BAC. At that point, Officer Miner believed Lopez was under the

influence of some kind of drug. Officer Miner placed Lopez under arrest for

driving under the influence of a controlled substance.

      After placing Lopez under arrest, Officer Miner searched Lopez’s person

and found $1,300 cash in his wallet. Lopez stated he received the money from

mowing lawns. Lopez was then placed in the rear of Officer Bradley’s patrol car.




                                         7
         Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 8 of 24



       After securing Lopez, Officer Miner and Officer Bradley searched Lopez’s

vehicle. Officer Bradley found a locked safe in the rear hatchback area of the

vehicle. The safe was placed on the ground outside the vehicle. Officer Miner

then deployed his narcotics detection K-9 Niko to sniff the vehicle. Niko scanned

the vehicle and entered it through the open driver’s door. Niko went to the back

seat and tried to sit. Officer Miner then had Niko exit the vehicle and sniff the

safe. Niko alerted on the safe.

       Officer Miner advised Lopez of his Miranda rights, and asked Lopez what

was in the safe. Lopez declined to talk. Officer Miner then located the key to the

safe on Lopez’s key ring. Officer Miner opened the safe and found approximately

eight ounces of methamphetamine, two digital scales, $2,490 in cash, and a cell

phone.

       Lopez seeks suppression of all evidence obtained as a result of the two

traffic stops.

II.      DISCUSSION

       A.        Motion to Suppress Evidence from the Carbon County Stop

       Lopez does not contest that Deputy Glick had reasonable suspicion for the

initial traffic stop on January 12, 2018. Lopez argues, however, that his detention

was unlawfully prolonged to develop probable cause for the search of his vehicle.

Specifically, Lopez asserts Deputy Glick delayed processing him for DUI so that

                                          8
        Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 9 of 24



his vehicle would remain on the highway long enough for Deputy Anderson to

deploy his K-9.

      The Fourth Amendment protects persons against unreasonable searches and

seizures. U.S. Const. Amend. IV. A traffic stop constitutes a “seizure” within the

meaning of the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809-10

(1996). A traffic stop is analogous to a so-called Terry stop, and can last only as

long as is reasonably necessary to carry out the “mission” of the stop. Rodriguez v.

United States, 135 S.Ct. 1609, 1614 (2015). The “mission” of a traffic stop

includes “determining whether to issue a traffic ticket . . . checking the driver’s

license, determining whether there are outstanding warrants against the driver, and

inspecting the automobile’s registration and proof of insurance.” Id. at 1615.

United States v. Bisso, 2017 WL 5484151, at *5 (E.D. Cal. Nov. 15, 2017 (noting

that unlike a stop for only an ordinary traffic violation, an officer can “undertake a

more substantive investigation into his suspicion of DUI”). A stop that exceeds the

time needed to carry out the mission of the stop violates the Constitution’s shield

against unreasonable seizures, unless the prolongation is supported by independent

reasonable suspicion to justify detaining the individual. Id. at 1615. Thus, the

authority to detain for purposes of a traffic stop ends when “tasks tied to the traffic

infraction are – or reasonably should have been – completed.” Id. at 1614.




                                           9
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 10 of 24



      During the course of a traffic stop, law enforcement may use a drug-

detection dog to sniff a vehicle. Illinois v. Caballes, 542 U.S. 405 (2005). Indeed,

a canine sniff “does not itself constitute a search so as to implicate Fourth

Amendment concerns.” United States v. Jensen, 425 F.3d 698, 706 (9th Cir.

2005). But the officer may not extend the traffic stop to allow a canine sniff,

unless the officer has independent reasonable suspicion to justify the prolongation.

Rodriguez, 135 S.Ct. at 1616. In Rodriguez, the Supreme Court held that dog

sniffs are “not fairly characterized as part of the officer’s traffic mission,” but are

rather a measure aimed at investigating criminal wrongdoing. Id. at 1615. United

States v. Evans, 786 F.3d 779, 786 (9th Cir. 2015). Thus, the Supreme Court

stated that “[a] seizure justified only by a police-observed traffic violation . . .

‘become[s] unlawful if it is prolonged beyond the time reasonably required to

complete th[e] mission’ of issuing a ticket for the violation.” Id. at 1616 (emphasis

added).

      Here, the Court finds Lopez’s detention was not prolonged for purposes of

the dog sniff. In light of Lopez’s driving patterns, Deputy Glick stopped Lopez to

investigate the possibility that he was driving under the influence. As part of his

investigation, Deputy Glick administered field sobriety tests and a PBT. These

tests were reasonably related to the mission of the stop. Bisso, 2017 WL 5484151,

at *5 (holding the officer “could extend the duration of the traffic stop as long as

                                           10
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 11 of 24



reasonably necessary to conduct an investigation into his suspicion that Defendant

was driving under the influence.”).

      Although there was a delay between the completion of field sobriety tests

and the PBT, the delay was required to complete the deprivation period to ensure

the accuracy of the PBT. During the wait, Deputy Glick made the call for K-9

assistance. Deputy Glick then administered the PBT as soon the deprivation period

expired. Immediately thereafter, Deputy Glick placed Lopez under arrest for DUI.

At that point, the traffic stop and temporary detention was terminated. Lopez was

under arrest, and the subsequent wait for Deputy Mahoney to arrive on scene to

secure the vehicle was reasonable. See e.g. United States v. Hunnicutt, 135 F.3d

1345, 1350 (10th Cir. 1998) (“[D]etention of the driver at the scene to accomplish

a canine sniff is generally reasonable where the driver is already under lawful

arrest.”); United States v. Fiala, 929 F.2d 285, 288 (7th Cir. 1991) (holding that a

1½ hour wait for a canine unit was reasonable because the defendant was already

under lawful arrest). Moreover, Lopez was transported to Red Lodge for

processing before Deputy Anderson and his K-9 even arrived on scene. Therefore,

Deputy Glick did not unlawfully prolong Lopez’s detention to obtain the dog sniff.

      Lopez next argues that law enforcement did not have probable cause to

conduct a warrantless search of the vehicle and the safe found inside the trunk. In

this regard, Lopez presents extensive discussion regarding the automobile

                                         11
         Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 12 of 24



exception to the warrant requirement, and points out that law enforcement must

have probable cause to search a vehicle, or containers within the vehicle, without a

warrant. Nevertheless, Lopez appears to ignore the fact that the Carbon County

search was not a warrantless search. The search was conducted pursuant to a

warrant issued by the Carbon County Justice of the Peace, who was authorized to

do so under Montana law. See Mont. Code Ann. § 46-5-220(2) (“A search warrant

may be issued by a . . . justice of the peace within the judge’s geographical

jurisdiction”). That being the case, Lopez must either show that the warrant was

invalid under the Fourth Amendment, or that the warrant was executed in a manner

that rendered the search unreasonable. U.S. v. Artis, 919 F.3d 1123, 1128 (9th Cir.

2019).

      Lopez presents no argument that the warrant was invalid. He does reference

Fed. R. Crim. P. 41 in his brief, which governs the issuance of warrants in federal

proceedings. But Rule 41 does “not apply to a search conducted by state officials

pursuant to a state warrant merely because the evidence seized is used in a federal

prosecution.” U.S. v. Martinez-Garcia, 397 F.3d 1205, 1213 (9th Cir. 2005). Rule

41 “applies to a search conducted by state officers pursuant to a state warrant only

if the search is ‘federal in character.’” Id. That is, “[t]he search must be tied to an

investigation into potential violations of federal law.” Artis, 919 F.3d at 1130.

“Generally, a search is federal if from the beginning it was assumed a federal

                                          12
         Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 13 of 24



prosecution would result.” United States v. Palmer, 3 F.3d 300, 303 (9th Cir.

1993). That is not the case here. No federal officers were involved in the

investigation or the search, and the warrant was sought to search for evidence of

the violation of state laws. (Doc. 28 at ¶ 3.) Moreover, even if the warrant was

improperly issued, Lopez presents no argument why the Leon good faith exception

to the exclusionary rule would not apply. United States v. Leon, 468 U.S. 897

(1984)

      Lopez also does not present any argument that the warrant was improperly

executed. Lopez does assert that probable cause was lacking to search the trunk of

the vehicle and the safe found therein. Lopez argues that the dog alerted to the

passenger compartment of the vehicle, not the trunk area. Therefore, Lopez

argues, there was no probable cause to search the trunk or safe without a warrant.

But again, a search warrant authorizing a search of the vehicle had been issued. To

the extent Lopez argues the search of the trunk and safe exceeded the scope of the

warrant, he is incorrect. The warrant did not limit the search to the passenger

compartment of the vehicle. Rather, the warrant specifically authorized the search

of “any items used to store, transport, conceal, weigh or ingest controlled

substances.” Both the trunk and the safe were areas where such items could

reasonably be found. Lopez has not cited any authority holding that the scope of a

vehicle search conducted pursuant to a warrant is limited solely to the part of the

                                         13
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 14 of 24



car where a narcotics canine alerted, and the Court declines to impose such a

restriction here.

      Accordingly, the Court finds Lopez’s Fourth Amendment rights were not

violated as a result of the January 12, 2018 stop in Carbon County, Montana. The

Court therefore recommends that Lopez’s First Motion to Suppress be denied.

      B.     Motion to Suppress Evidence from the June 9, 2018 Stop

      Lopez argues his arrest for DUI on June 9, 2018 in Powell, Wyoming was

not supported by probable cause. Lopez also contends law enforcement did not

have probable cause to search his vehicle or the safe under the automobile

exception to the warrant requirement, and further asserts the search was not a valid

search incident to arrest.

      As an initial matter, the Court finds Lopez’s arrest was supported by

probable cause. “To determine whether an officer had probable cause to arrest an

individual, we examine the events leading up to the arrest, and then decide

‘whether these historical facts, viewed from the standpoint of an objectively

reasonable police officer, amount to’ probable cause.” Maryland v. Pringle, 540

U.S. 366, 371 (2003) (quoting Ornelas v. United States, 517 U.S. 690, 696 (1996)).

“Probable cause to arrest exists when officers have knowledge or reasonably

trustworthy information sufficient to lead a person of reasonable caution to believe

that an offense has been or is being committed by the person being arrested.”

                                         14
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 15 of 24



United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007). Probable cause is a

fluid concept that turns on the assessment of probabilities in a particular factual

context. Illinois v. Gates, 462 U.S. 213, 232 (1983). “[P]robable cause requires

only a probability or substantial chance of criminal activity, not an actual showing

of such activity.” Id. at 243, n.13.

      After Officer Miner stopped Lopez, he saw an open beer can in the center

console, and Lopez admitted to drinking. Officer Miner also observed that Lopez

was nervous, did not hold eye contact, was talking fast, and was continually

blinking his eyes. Moreover, Officer Miner administered field sobriety tests,

which Lopez failed, demonstrating his impairment. Lopez provided a breath

sample that showed .000% BAC, thus ruling out alcohol as the cause of his

impairment. Taken together, Officer Miner’s observations of Lopez were

sufficient to lead a reasonable person to conclude that Lopez was driving while

under the influence of a controlled substance. Accordingly, Officer Miner had

probable cause to arrest Lopez for DUI-Controlled Substance.

      The Court will next consider the lawfulness of Officer Miner’s warrantless

search of Lopez’s vehicle. At the hearing, Officer Miner testified that he had no

reason to suspect there was evidence of controlled substances in Lopez’s vehicle.

Rather, he said he searched the vehicle based solely on the fact that Lopez had

been arrested for DUI. Thus, the search is not valid under the automobile

                                          15
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 16 of 24



exception to the warrant requirement, which requires that police have probable

cause to believe the vehicle contains contraband. Carroll v. United States, 267

U.S. 132 (1925). Therefore, the search must be justified under the search incident

to arrest exception to the warrant requirement.

      Searches conducted without a warrant are per se unreasonable under the

Fourth Amendment, subject to a few well-established exceptions, including the

search incident to arrest exception. Katz v. United States, 389 U.S. 347, 357

(1967). In Arizona v. Gant, 556 U.S. 332, 343 (2009), the Supreme Court held

police may search a vehicle incident to the arrest of an occupant in two

circumstances: (1) “when the arrestee is unsecured and within reaching distance of

the passenger compartment at the time of the search”; or (2) “when it is

‘reasonable to believe evidence relevant to the crime of arrest might be found in

the vehicle.’” The scope of a search incident to arrest includes containers found

within the passenger compartment of a vehicle. New York v. Belton, 453 U.S. 454,

460 (1981); Gant, 556 U.S. at 344. Generally, the hatchback area of a vehicle

“meets the criterion for automobile searches under Belton; it is generally, even if

not inevitably, accessible to an arrestee from the passenger area of the vehicle.”

United States v. Mayo, 394 F.3d 1271, 1277 (9th Cir. 2005).




                                         16
         Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 17 of 24



      Lopez was handcuffed and secured in the back of Officer Bradley’s patrol

car at the time the officers searched his vehicle. The search therefore cannot be

upheld under Gant’s first prong. Accordingly, the issue before the Court is

whether the search should be upheld under Gant’s second “reasonable belief”

prong.

         The Supreme Court has provided little guidance as to what the phrase

“reasonable to believe” means as it is used in Gant, or when it would be considered

reasonable for law enforcement to believe that a vehicle contains evidence of the

crime for which the occupant was arrested. The Court stated that “[i]n many cases,

as when a recent occupant is arrested for a traffic violation, there will be no

reasonable basis to believe the vehicle contains relevant evidence. [Citations

omitted]. But in others, including Belton and Thornton, 2 the offense of arrest will

supply a basis for searching the passenger compartment of an arrestee’s vehicle

and any containers therein.” Gant, 556 U.S. at 343-44.

      Here, Lopez was arrested for DUI-Controlled Substance. The question thus

becomes whether law enforcement had authority to search his vehicle based solely

on the fact of the DUI arrest. Courts have generally adopted two approaches to

this question. Some courts have concluded Gant approves a categorical rule that



2
 The defendants in New York v. Belton, 453 U.S. 454 (1981) and Thornton v.
United States, 541 U.S. 615 (2004) were arrested for drug offenses.
                                       17
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 18 of 24



looks solely to the nature of the offense of arrest. Those courts reason that if the

offense of arrest is one that might yield physical evidence, it is per se reasonable

for law enforcement to believe evidence relevant to the crime might be found in

the vehicle. See e.g. Brown v. Florida, 24 So.3d 671, 677 (Fla. Dist. Ct. App.

2009) (holding “the ‘nature of the charge’ is determinative of whether there exists

a reasonable basis to search for evidence, not whether there is some independent

evidence that gives rise to a belief that the particular vehicle contains evidence.”);

Idaho v. Cantrell, 233 P.3d 178, 184 (Idaho Ct. App. 2010) (rejecting the

defendant’s argument that officers must possess some additional information

beyond the nature of the offense to search under Gant; stating “[r]ather, ‘the

offense of arrest will supply a basis’ for the search.”); United States v. Page, 679

F.Supp.2d 648, 654 (E.D. Va. 2009) (holding that under the rationale of Gant, the

defendant’s arrest for possession of marijuana, “standing alone, justified the search

of the passenger compartment of his vehicle.”); People v. Nottoli, 199 Cal. App.

4th 531, 553 (Cal. Ct. App. 2011) (stating “nothing in Gant suggests that the

Supreme Court was adopting a fact-intensive test similar to the reasonable

suspicion standard established by Terry v. Ohio,” but rather “Gant indicated that

the nature of the crime of arrest was determinative.”).

      Other courts have required some degree of articulable suspicion that

evidence might be found in the vehicle based on the particular circumstances

                                          18
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 19 of 24



surrounding the arrest. Those courts have generally found that the ‘reasonable

belief’ standard under Gant is analogous to the reasonable suspicion standard

applied under Terry v. Ohio, 392 U.S. 1 (1968). See e.g. United States v. Reagan,

713 F.Supp.2d 724, 728, n.2, 733 (E.D. Tenn. 2010) (finding “Gant does not create

a per se rule that a search of a vehicle passenger compartment incident to arrest is

always permissible when the offense of arrest is of one type, and never permissible

when the offense is of another type” and holding that after a DUI arrest, police

may only search the vehicle under the second prong of Gant “when there is a

particularized and articulable reason to believe that evidence of DUI is contained

inside.”); United States v. Taylor, 49 A.3d 818, 824 (D.C. 2012) (holding that

“officers must have reasonable, articulable suspicion to conduct a vehicle search

under the second prong of Gant.”); People v. Chamberlain, 229 P.3d 1054, 1057

(Colo. 2010) (explaining Gant’s use of phrases like “reasonable to believe” and

“reasonable basis to believe” indicate the Court intended “some degree of

articulable suspicion”); People v. Evans, 200 Cal.App.4th 735, (Cal. Ct. App.

2011) (rejecting the categorical approach and concluding “a reasonable belief to

search for evidence of the offense of arrest exists when the nature of the offense,

considered in conjunction with the particular facts of the case, gives rise to a

degree of suspicion commensurate with that sufficient for limited intrusions such

as investigatory stops.”).

                                          19
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 20 of 24



      The latter line of cases appears to provide the better reasoned approach, but

the Court need not make that determination here. Under either approach, the

search here was lawful. Under the categorical approach, the search was lawful

because the DUI arrest, by itself, established a reasonable belief that Lopez’s

vehicle might contain narcotics evidence relevant to the crime of arrest. See e.g.

Cantrell, 233 P.3d at 185 (“Cantrell was arrested for DUI, and the DUI supplied

the basis for the search.”); Nottoli, 199 Cal. App. 4th at 553 (“Reid’s arrest for

‘being under the influence of a controlled substance’ supplied a reasonable basis

for believing that evidence ‘relevant’ to that type of offense might be in his

vehicle.”); United States v. Valandra, 2011 WL 3439930 (D. S.D. June 9, 2011)

(holding the defendant’s arrest for DUI “also gave [the officer] a reasonable basis

to believe that additional evidence relevant to [the defendant’s] intoxication – such

as alcoholic beverage container – might be found in the vehicle.”). But even under

the articulable suspicion approach, the Court finds there is evidence from which

law enforcement could have reasonably believed narcotics might be found Lopez’s

vehicle.

      The Ninth Circuit has indicated that the search incident to arrest exception

under Gant “appears to require a level of suspicion less than probable cause.” U.S.

v. Rodgers, 656 F.3d 1023, 1028, n.5 (9th Cir. 2011). This certainly makes sense;

otherwise, Gant’s search incident to arrest exception would merely duplicate the

                                          20
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 21 of 24



automobile exception. 3 Other courts agree that “reasonable to believe” suggests a

less demanding standard than probable cause. See United States v. Vinton, 594

F.3d 14, 25 (D.C. Cir. 2010) (“Presumably, the ‘reasonable to believe’ standard

requires less than probable cause[.]”); United States v. Donahue, 764 F.3d 293,

299, n.6 (3d Cir. 2014) (noting the Gant incident-to-arrest exception “requires a

lesser basis for a search than a showing of probable cause”); United States v.

Polanco, 634 F.3d 39, 42-43 (1st Cir. 2011) (“[T]he auto exception

requires probable cause. But the Gant evidentiary justification only requires a

‘reasonable basis.’”). Thus, under this line of authority the ‘reasonable belief’

standard of Gant is akin to the “reasonable suspicion” standard required to justify a

stop under Terry. See People v. Coates, 266 P.3d 397, 399 (Colo. 2011)

(interpreting the ‘reasonable belief’ standard “as reflecting a degree of suspicion

commensurate with that sufficient for limited intrusions like investigatory stops”).

      Reasonable suspicion exists when there are “specific and articulable facts

which, taken together with rational inferences from those facts, reasonably warrant

that intrusion.” Terry, 392 U.S. at 21. “The reasonable suspicion standard is not a

particularly high threshold to reach.” United States v. Valdes-Vega, 738 F.3d



3
 Under the automobile exception, “police may conduct a warrantless search of a
vehicle if there is probable cause to believe that the vehicle contains evidence of a
crime.” United States v. Brooks, 610 F.3d 1186, 1193 (9th Cir. 2010).

                                         21
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 22 of 24



1074, 1078 (9th Cir. 2013). Reasonable suspicion must be more than a mere

hunch, but “the likelihood of criminal activity need not rise to the level required for

probable cause, and falls considerably short of satisfying a preponderance of the

evidence standard.” United States v. Arvizu, 534 U.S. 266, 274 (2002).

      Here, the Government argues that although Officer Miner testified he

conducted the search of Lopez’s vehicle solely based on the fact of Lopez’s DUI

arrest, the record reveals there is evidence supporting reasonable suspicion that

drugs were in the car. The Court agrees.

      The standard for determining whether reasonable suspicion exists is an

objective one. United States v. Magallon-Lopez, 817 F.3d 671, 675 (9th Cir.

2016). Reasonable suspicion does not turn on the officer’s subjective beliefs, but

“the facts justifying the stop must be known to officer[] at the time of the stop.”

Id. Thus, the officer’s subjective beliefs regarding whether the facts constitute

reasonable suspicion does not control. Rather, the Court makes the determination

based on an objective assessment of the facts within the officer’s knowledge. See

e.g. United States v. Foreman, 369 F.3d 776, 781 (4th Cir. 2004) (“Because

reasonable suspicion is an objective test, we examine the facts within the

knowledge of [the officer] to determine the presence or nonexistence of reasonable

suspicion; we do not examine the subjective beliefs of [the officer] to determine

whether he thought that the facts constituted reasonable suspicion.”); United States

                                          22
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 23 of 24



v. Jones, 990 F.2d 405, 408 (8th Cir. 1993) (“Because we decide whether

reasonable suspicion justifies a detention based on all the objective facts, we are

not limited by the detaining officer’s subjective opinions.”).

      Based on Lopez’s conduct, and the results of the field sobriety tests and the

PBT, there was probable cause to believe he was intoxicated on a controlled

substance. In addition, there was objective evidence known to Officer Miner that

would support a reasonable belief that drugs might be present in the vehicle.

Evidence of drugs or drug paraphernalia would be relevant to the crime for which

Lopez was arrested. Officer Miner testified that he knew Lopez, and had

personally arrested him on a methamphetamine-related charge in the past. Officer

Miner also testified that he knew drugs had been found in a safe in Lopez’s vehicle

when Lopez was previously arrested for driving under the influence of a controlled

substance in Montana. Although law enforcement cannot rely on past criminal

history alone to find reasonable suspicion, it can be considered as part of the

totality of the circumstances. See Burrell v. McIlroy, 464 F.3d 853, 858, n.3 (9th

Cir. 2006). Officer Miner was also aware that law enforcement had information

indicating Lopez was involved in transporting narcotics. Then, when Lopez was

searched incident to his arrest, he was found to be in possession of $1,300 in cash

without a credible explanation where the money came from.




                                         23
       Case 1:18-cr-00120-SPW Document 53 Filed 12/18/19 Page 24 of 24



       Accordingly, based on an objective assessment of the facts, the Court finds

there was sufficient evidence to support the reasonable belief that evidence of the

crime of arrest might be found in the vehicle. The search was therefore a valid

search incident to arrest under Gant’s second prong. The Court therefore

recommends that Lopez’s Second Motion to Suppress be denied.


III.   CONCLUSION

       For the reasons stated above, IT IS HEREBY RECOMMENDED that:

       1.    Lopez’s First Motion to Suppress (Doc. 18) be DENIED, and

       2.    Lopez’s Second Motion to Suppress (Doc. 33) be DENIED.

       NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy

of the Findings and Recommendations of United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after service hereof, or

objection is waived.

       IT IS ORDERED.

       DATED this 18th day of December, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge


                                         24
